VAN ORSDEL, Associate Justice.
These cases are here on writ of error to the Municipal Court of the District of Columbia. Plaintiff in error brought these actions against defendants, tenants, to secure possession of two apartments in an apartment building in this city.
It appears that plaintiff purchased the Rochester Apartment House and both leases were assigned to him. On July 1, 1922, he served upon each of the defendants the following notice:
“X am the owner of the Rochester Apartment House, being premises numbered 1438 Meridian Place, N. W., Washington, D. C. You are in possession of apartment No. 5 as month to month tenant, commencing on the 1st day of each calendar month. I deslíe possession of said apartment for the immediate actual and bona fide occupancy of myself, my wife, my children and dependents. I hereby give you notice to vacate, remove from and quit said apartment on July 31, 1922.”
The notice was the same in each case, excepting that portion designating the number of the apartment. •
The notice in each case sets out a monthly tenancy. The notices were dated and served on July 1, 1922, ordering defendants to quit on July 31st. The statute (D. C. Code, § 1219) provides that such a tenancy may be terminated on a 30-day notice. While plaintiff was not required to specify in the notice the date of the termination of the lease, having done so, he is bound by that date. He was required to give the full 30-days’ notice before the end of the term. Byrne v. Morrison, 25 App. D. C. 72, 75.
The notices were dated and served July 1st and made to expire on July 31st. By the rule of interpretation, excluding, the first day and including the last, there were not full 30 days. Neither the tenancy nor the 30 days expired until midnight on July 31st, while the notice was to vacate, remove from, and quit the apartments on that date.
The notice for this reason was not in compliance with the statute, and, therefore, insufficient for the purpose of sustaining an action for possession. As this disposes of the appeals, it is unnecessary to consider the other errors assigned.
The judgments are affirmed, with costs.